Title: To Thomas Jefferson from O. Chaudron, 12 April 1826
From: Chaudron, O.
To: Jefferson, Thomas


                            Monsieur
                            
                                Demopolis.
                                12 Avril 
                            
                        L’hommage que j’ai rendu au Général lafayette, votre illustre ami, et qui a semblé lui plaire, ayant probablement été perdu dans l’accident qui lui est arrivé sur le Mississipi; je prends respectueusement la liberté de vous en offrir une Copie.Le voeu de mes nombreux enfans, est que ce tribut de notre reconnaissance et de notre admiration, se trouve un jour (mais le plus tard possible) parmi les papiers de l’un des grands hommes qu’a osé tenter de célébrer une muse faible et septuagénaire.Je suis avec une profonde Venération, Monsieur Votre très humble Serviteur
                            O 
                         Editors’ Translation
                            Sir
                            
                                Demopolis.
                                12 April
                            
                        The respects I paid to General Lafayette, your illustrious friend, which seemed to please him, having probably gotten lost in the accident that happened to him on the Mississippi River, I am respectfully taking the liberty of offering you another copy of it.The wish of my numerous children is that this tribute of our gratitude and our admiration will someday (but as late as possible) be found among the papers of one of the great men who have dared to celebrate a feeble and septuagenarian work.I am with a profound veneration, Sir, your very humble Servant
                            O 
                        